internal_revenue_service number release date index number --------------------------------- ------------------------------------------------- ------------------------------- ------------------------------ ------------------------------- in re ---------------------------------------------------- ------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- -------------------------------------------------- telephone number -------------------- refer reply to cc fip b04 plr-134547-14 date date legend taxpayer ---------------------------------------------------------- --------------------------------------------------------------- series state individual company managementco cpafirm1 cpafirm2 date1 date2 taxyear1 taxyear2 taxyear3 ------------------------------------------- ------------ --------------------------------- -------------------------------------------------------- ----- ---------------------------- ----------------------- ------------------ ------------------ ------ ------ ------ plr-134547-14 taxyear4 ------ dear ---- --------------- this is in reply to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations for an extension of time to make the election under sec_831 of the internal_revenue_code facts taxpayer was formed on date1 taxyear1 as a series of a limited_liability_company series under the limited_liability_company act of state and is licensed by state to issue property and casualty insurance contracts taxpayer was required to file a separate federal_income_tax return in compliance with published guidance therefore it must make its own tax elections taxpayer was formed to provide insurance coverage to company and other affiliated operating companies that are ultimately owned by individual managementco a third- party administrator performed day-to-day administrative and operational functions under the terms of the series agreement between taxpayer and series series was responsible for taxpayer’s compliance with all applicable law and regulation series appointed cpafirm1 as professional advisors taxpayer represents that taxpayer believed that series cpafirm1 or managementco was responsible for ensuring compliance with taxpayer’s federal_income_tax filing obligations taxpayer later engaged cpafirm2 as an independent certified public accounting firm the due_date for taxpayer’s federal_income_tax return for taxyear1 ty1 return was march taxyear2 on behalf of taxpayer none of series cpafirm1 or managementco filed either a form 1120-pc u s property and casualty insurance_company tax_return or a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns on or prior to march taxyear2 taxpayer represents that the ty1 return was untimely filed on date taxyear4 the due_date for taxpayer’s federal_income_tax return for taxyear2 ty2 return was march taxyear3 on behalf of taxpayer managementco prepared and filed a timely form_7004 for taxyear2 on or prior to march taxyear3 taxpayer represents that the ty2 return was untimely filed on date taxyear4 the due_date for taxpayer’s federal_income_tax return for taxyear3 ty3 return was march taxyear4 on behalf of taxpayer managementco prepared and filed a plr-134547-14 timely form_7004 for taxyear3 on or prior to march taxyear4 on extension cpafirm2 filed a timely ty3 return on date taxyear4 individual engaged cpafirm2 with respect to its ty1 return ty2 return and ty3 return in june taxyear taxpayer determined that no form_7004 had been filed for taxyear1 and that no ty1 ty2 or ty3 returns had been filed on its behalf cpafirm2 prepared and filed the ty1 ty2 and ty3 returns on date taxyear4 because the ty1 ty2 and ty3 returns were filed after their due dates taxpayer could not make a sec_831 election effective for taxyear1 taxyear2 or taxyear3 taxpayer relied exclusively on series cpafirm1 and managementco to meet its federal_income_tax filing obligations individual is not a tax expert and did not know that taxpayer’s ty1 ty2 and ty3 returns were not filed therefore taxpayer requests the relief of an extension of time to file the election taxpayer’s failure to make the election has not been discovered by the service taxpayer represents that granting relief will not result in a lower tax_liability than it would have paid had it filed the election timely requested ruling taxpayer requests a ruling under sec_301_9100-3 granting it an extension of time to make the election provided by sec_831 effective for taxyear1 and subsequent taxable years law in general non-life insurance_companies are subject_to tax on their taxable_income under sec_831 however sec_831 provides certain small companies ie companies including members of their control groups that do not have the greater of net written premiums or direct written premiums for the taxable_year in excess of dollar_figure an election to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary under sec_301_9100-1 the commissioner may grant a reasonable extension of time but no more than six months except in the case of a taxpayer who is abroad under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory or statutory election the automatic or 12-month extension under sec_301_9100-2 does not apply to a sec_831 election plr-134547-14 the time and manner to make this election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election sec_301_9100-1 under sec_301_9100-3 certain extension requests require the taxpayer to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it requested relief before the failure to make the election was discovered by the service failed to make the election because of events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the need for the election reasonably relied on written advice from the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election analysis based solely on taxpayer’s representations and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government because taxpayer will not have a lower tax than if the election had been timely made plr-134547-14 ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective for taxyear1 and subsequent taxable years caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income and no ruling granted as to whether taxpayer qualifies as an insurance_company under part ii of subchapter_l or as to taxpayer’s entity classification for federal_income_tax purposes temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2014_1 2014_1_irb_1 however when the criteria in dollar_figure of revproc_2014_1 2014_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely yours sarah lashley assistant to the branch chief branch office of associate chief_counsel financial institutions products
